IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-60049
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

GENE ARMOND BERTHIAUME,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:95CR40LN-2
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Gene Berthiaume appeals his sentence for bank robbery,

contending that the two-level enhancement in his base offense

level for obstruction of justice violates double jeopardy.

Our review of the record and the briefs of the parties convinces

us that double jeopardy is not implicated.      Berthiaume’s

indictment on the escape-from-custody offense cannot constitute

former jeopardy barring sentencing for the instant bank-robbery

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60049
                               - 2 -

offense because, at the time he pleaded guilty to the bank

robbery charges and was sentenced therefor, Berthiaume had not

been tried for escape.   See Serfass v. United States, 420 U.S.

377, 390-91 (1975).   Thus, double jeopardy is not implicated.

Berthiaume’s sentence is affirmed.

     AFFIRMED.